Citation Nr: 1726163	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-02 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement for service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Amy R. Fochler


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the United States Navy from September 1983 to July 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is of record.  

The Board remanded the appeal in August 2015.  In February 2017, the Veteran submitted additional relevant evidence, along with a waiver of initial consideration of such evidence by the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran's left knee disability had its onset in service.

2.  The Veteran's hypertension did not have its onset during his active service or within one year of separation and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disability are met.  38 U.S.C.A. §§ 1131, 1154(a) (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for entitlement to service connection for hypertension are not met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. §3.303.  Service connection requires evidence showing: (1) a current disability; (2) incurrence of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred in service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, to include hypertension, are presumed to have been incurred in service if they manifest to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, such as cardiovascular-renal disease, to include hypertension, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Left Knee Disability

Here, the Veteran has a current diagnosis of left knee degenerative joint disease.  See February 2017 letter from Dr. N.  Additionally, service treatment records (STRs) reflect treatment of left knee injuries in November 1986 and May 1987.  Thus, the first two elements of service connection are met.

Regarding the third element of service connection, nexus, there are three nexus opinions from private treating physicians linking the Veteran's left knee disability to service.  Most persuasive is a February 2017 letter from Dr. N., who first evaluated the Veteran in 2001 after a knee injury at his place of employment.  At that time, Dr. N. indicated that "[i]t is doubtful and highly unlikely that the findings of his bone scare are related to his on the job injury.  It is likely his on the job injury exacerbated his condition."  In his February 2017 statement, Dr. N. re-emphasized that his degenerative changes in his left demonstrated in 2001 "preceded his injury on the job."  He stated, based on a review of the Veteran's records and personal history:

It is reasonable to assume that this patient has a greater than 50% chance that the patellofemoral changes seen on his bone scan [in 2001] and seen arthroscopically [are] likely related to his injury while on active duty in 1987.  I believe this to be the case with a probability greater than 50%... I believe that his left knee condition at the time that I saw him [2001] was an exacerbation of degenerative process of his left knee, secondary to an injury at [his workplace].  The pre-existing condition of degenerative disease, however, likely with greater than 50% probability, relates to his injury while on active duty with the US Navy in 1987.  

This opinion, coupled with the treatment records contemporaneous to the Veteran's post-service injury noting a prior injury, is highly probative.

Furthermore, a January 2016 letter from the Veteran's primary care provider, P.B.C., notes a review of the Veteran's medical records and states that "it is my medial opinion that his persistent knee pain is a result of these [in service] accidents.  He has documentation supporting these incidents in his medical record from the VA."  Additionally, the Veteran submitted an April 2015 opinion from Dr. J.J., from April 2015, that his left knee pain was 100 percent due to conditions which occurred while he was on active duty.  

The Board notes that there is a July 2010 VA examination report that provides a negative nexus opinion regarding the Veteran's left knee disability.  The examiner found that the Veteran's left knee injuries in service were "minor and resolved," highlighting that the Veteran's left knee examination was "essentially normal."  This opinion is of no probative value, as the Veteran is now diagnosed with arthritis and therefore the opinion is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

Thus as the probative medical opinions are in favor of the claim, the benefit sought on appeal is granted.

Hypertension 

Here, regarding the first element of service connection, current disability, the Veteran has a diagnosis of hypertension, dating to 2004.  See October 2015 VA Examination Report.  (Hypertension is defined by VA regulations to mean "that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm." 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Hypertension "must be confirmed by readings taken two or more times on at least three different days."  Id.  Hypertension is compensable at a 10 percent rating when diastolic blood pressure is predominantly 100 or systolic pressure is predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.)  

Turing to the second element of service connection, in-service incurrence of a disease or injury, the Board notes that the Veteran's service treatment records do not document any complaints, treatment, or diagnosis of hypertension.  There is also no indication that hypertension manifested within one year of his separation from service to allow for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.  The Veteran's entrance examination showed a systolic blood pressure reading of 94, and a diastolic reading of 66.  See February 1983 Entrance Examination.  The Veteran's separation examination showed a systolic blood pressure reading at 118, and a diastolic reading at 68.  See July 1987 Separation Examination.  He specifically denied high or low blood pressure on the accompanying report of medical history.  Service treatment records dated in August 1985, January 1987, June 1986, and May 1987 showed blood pressure of 115/72, 130/80, 110/74, and 112/74, respectively.  Additionally, the Veteran completed dental health questionnaires in September 1983, December 1986 and June 1987, each time checking "no" to hypertension.   .  

The Veteran relates his hypertension to the stress of his military occupational specialty (MOS) as an engineering yeoman.  See February 2011 Notice of Disagreement.  While the Veteran's STRs show normal blood pressure readings, he has competently and credibly testified that he experienced headaches, chest pains, and nausea throughout his military service.  See April 2015 Videoconference Hearing Transcript; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994.)  Therefore, the second element is met as to the presence of headaches, chest pains and nausea in service, but not hypertension.  

As to the third element, nexus, the only competent opinion of record is against the claim.  Specifically, the October 2015 VA examiner, who considered the complete record, determined that there was no relationship between hypertension and service, to include headaches, chest pain or nausea therein.  As rationale, the examiner highlighted the service treatment records discussed above, particularly the Veteran's denial of blood pressure problems and normal blood pressure readings at separation.  He also emphasized the lack of a formal diagnosis of hypertension for 17 years after service.  As to his reported headaches, chest pains and nausea, the examiner determined they were not reflected of hypertension in service, given the normal blood pressure readings in service, emphasizing that hypertension does not have any such pre-diagnostic symptoms and is referred to as the "silent killer."

There is no competent opinion to the contrary.  In this regard, the Veteran does not have the requisite knowledge or training to determine the etiology of his hypertension.  The Board finds the October 2015 VA examiner's opinion, which considered the Veteran's report of in-service symptomatology, more probative in this regard.  Thus, nexus is not established.

Finally, service connection based on a continuity of symptomatology post-service is not available, as there is no indication of hypertension during service or for 17 years thereafter, as discussed above.  38 C.F.R. §§ 3.303(b).  

In sum, the preponderance of the evidence weighs against a finding that the Veteran's hypertension is causally related to his service.  Thus, the benefit of the doubt doctrine is inapplicable, and the claim for service connection for hypertension must be denied.  


ORDER

Service connection for a left knee disability is granted. 

Service connection for hypertension is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


